Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of April 20, 2017, is made by and among:

i.    Virtu Financial, Inc., a Delaware corporation (the “Company”);

ii.   TJMT Holdings LLC (f/k/a Virtu Holdings LLC), a Delaware limited liability
company (the “Viola Holder”);

iii.  North Island Holdings I, LP, a Delaware limited partnership (the “North
Island Holder”);

iv.  Havelock Fund Investments Pte Ltd., a Singapore private limited company
(“Havelock”), and Aranda Investments Pte. Ltd., a Singapore private limited
company (“Aranda”) (each, a “Temasek Holder” and, collectively, the “Temasek
Holders”);

v.   Virtu Employee Holdco LLC, a Delaware limited liability company, and Virtu
Ireland Employee Holdco Limited, as trustee of the Virtu Ireland Employee Trust
(each, a  “Management Vehicle” and, collectively, the “Management Vehicles”);
and

vi.  the other Persons who execute the signature pages hereto under the heading
“Additional Holders” (collectively with the Management Vehicles, the “Other
Holders”).

The Viola Holder, the North Island Holder, the Temasek Holders and Other Holders
are each referred to herein as a “Holder” and are collectively referred to
herein as the “Holders”.  In addition, the Holders and the Company are each
referred to herein as a “Party” and are collectively referred to herein as the
“Parties”. 

WHEREAS, in connection with a series of reorganization transactions (the
“Reorganization Transactions”) effected prior to, or concurrently with, the
Company’s initial public offering (the “IPO”) of shares of Class A common stock,
$0.00001 par value per share (the “Class A Common Stock”), the Company, the
Viola Holder, certain affiliates of Silver Lake Partners (the “SL
Holders”),  Havelock, the Management Vehicles and certain other holders entered
into a registration rights agreement on April 15, 2015 (the “Existing
Registration Rights Agreement”);

 WHEREAS, the SL Holders exited their investment in the Company through a
secondary offering in November 2015 and, as a result, their rights and
obligations under the Existing Registration Rights Agreement have automatically
terminated pursuant to the terms thereof;





1

--------------------------------------------------------------------------------

 



WHEREAS, the Company and the North Island Holder have entered into an investment
agreement (the “North Island Investment Agreement”) on April 20, 2017, pursuant
to which the Company will issue shares of Class A Common Stock to North Island
Holder;

WHEREAS, the Company and Aranda have entered into an investment agreement (the
“Temasek Investment Agreement”) on April 20, 2017, pursuant to which the Company
will issue shares of Class A Common Stock to Aranda;

WHEREAS, to induce the North Island Holder to enter into the North Island
Investment Agreement and consummate the transactions contemplated thereby, the
Company has agreed to provide the registration rights to the North Island Holder
set forth in this Agreement; and

WHEREAS, the Company, the Viola Holder, the Temasek Holders and the Additional
Holders desire to amend and restate the Existing Registration Rights Agreement
in its entirety;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions contained in this Agreement, the Parties agree that the
Existing Registration Rights Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

ARTICLE I

Definitions

1.1        Definitions.  The following terms shall have the following respective
meanings:

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person;
provided, however, that portfolio companies in which any person or any of its
Affiliates has an investment shall not be deemed an Affiliate of such
person.  Notwithstanding the immediately preceding sentence, Havelock Fund
Investments Pte Ltd. (a Singapore private limited company), Temasek Holdings
(Private) Limited (a Singapore private limited company), and Temasek Holdings
(Private) Limited’s direct and indirect wholly owned subsidiaries, the boards of
directors or equivalent governing bodies of which comprise solely nominees or
employees of (i) Temasek Holdings (Private) Limited, (ii) Temasek Pte Ltd. (a
wholly owned subsidiary of Temasek Holdings (Private) Limited) and/or (iii)
wholly owned direct and indirect subsidiaries of Temasek Pte Ltd., shall be the
sole Affiliates of the Temasek Holders.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.





2

--------------------------------------------------------------------------------

 



“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

“Class A Common Stock” has the meaning set forth in the recitals.

“Class B Common Stock”  means shares of the Company’s Class B common stock,
$0.00001 par value per share.

“Class C Common Stock”  means shares of the Company’s Class C common stock,
$0.00001 par value per share.

“Class D Common Stock”  means shares of the Company’s Class D common stock,
$0.00001 par value per share.

“Common Stock” means the Class A Common Stock.

“Company” has the meaning set forth in the preamble.

“Continuance Notice” has the meaning set forth in Section 2.6(c).

“Cutback Trigger” means the completion of the offering that is counted under
Section 2.1(b) as the second Demand under this Agreement following the date
hereof.

“Declining Parties”  has the meaning set forth in Section 2.4(d).

“Demand” has the meaning set forth in Section 2.1(a).

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under Rule
159 under the Securities Act, to have been conveyed to purchasers of securities
at the time of sale (including a contract of sale).

“Electing Registration Party” has the meaning set forth in Section 2.6(c).

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.

“Exchange” means (i) the exchange of shares of Class D Common Stock together
with Virtu Financial Units for shares of Class B Common Stock, pursuant to the
Exchange Agreement, and the further conversion of such shares of Class B Common
Stock into shares of Common Stock and (ii) the exchange of shares of Class C
Common Stock together with Virtu Financial Units for shares of Common Stock,
pursuant to the Exchange Agreement.





3

--------------------------------------------------------------------------------

 



“Exchange Agreement”  means the Exchange Agreement, dated as of April 15, 2015,
by and among the Company, Virtu Financial and the other Persons listed on the
signature pages thereto.

“Excluded Parties”  has the meaning set forth in Section 2.1(f).

“Existing Registration Rights Agreement”  has the meaning set forth in the
recitals.

“Form S-3 Registration Statement” has the meaning set forth in Section 2.3(b).

“Form S-3 Shelf Registration Statement” has the meaning set forth in
Section 2.3(b).

“Free Writing Prospectus” means any “free writing prospectus,” as defined in
Rule 405 under the Securities Act.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“Holder” has the meaning set forth in the preamble.

“Initiating Shelf Holder” has the meaning set forth in the Section 2.4(a).

“IPO” has the meaning set forth in the recitals.

“Management Vehicle” has the meaning set forth in the preamble.

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.4(b).

“Non-Marketed Take-Down Share” has the meaning set forth in Section 2.4(d).

“Non-Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.4(c).

 “Non-Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.4(d).

“Non-Marketed Underwritten Shelf Take-Down Piggyback Election” has the meaning
set forth in Section 2.4(c).

“North Island Investment Agreement” has the meaning set forth in the recitals.

“North Island Holder” has the meaning set forth in the recitals.  

“North Island Limited Partners” means Coral Blue Investment Pte. Ltd., Public
Sector Pension Investment Board and each other limited partner of the North
Island Holder as of





4

--------------------------------------------------------------------------------

 



the date hereof and any other limited partners of the North Island Holder that
the Company has consented in writing to include in the definition of North
Island Limited Partners.

“North Island Percentage” means until the completion of the offering that is
counted under Section 2.1(b) as the second Demand under this Agreement following
the date hereof,  25% (or, at any time on or prior to the Cutback Trigger that
(x) Temasek Holders do not then hold Registrable Securities or (y) to the extent
the Temasek Holders are Excluded Parties, 50%).

“North Island Registration Party” means any North Island Holder or any of its
respective Transferees under Section 2.1(c) holding Registrable Securities, and,
for purposes of determining the percentage ownership of Registrable Securities
of the North Island Registration Parties for any purpose under this Agreement,
all of the North Island Limited Partners of the North Island Holder that own
Registrable Securities.

“Notice Recipient” has the meaning set forth in Section 2.4(c).

“Other Holders” has the meaning set forth in the preamble.

“Other Securities” means Common Stock of the Company sought to be included in a
registration other than Registrable Securities.

“Parties” has the meaning set forth in the preamble.

“Percentage” means the Viola Percentage, the North Island Percentage or the
Temasek Percentage, as applicable.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

“Piggyback Notice” has the meaning set forth in Section 2.2(a).

“Public Offering” means a public offering of Common Stock pursuant to an
effective registration statement (other than on Form S-4 or Form S-8 or their
respective equivalents) filed by the Company under the Securities Act.

“Registrable Securities” means shares of Common Stock owned by the Holders,
whether now held or hereinafter acquired, including any shares of Common Stock
issuable or issued upon conversion or exchange of other securities of the
Company or any of its Subsidiaries (“Overlying Securities”), including upon an
Exchange or by way of unit or stock dividend or unit or stock split, or in
connection with a combination of units or shares, recapitalization, merger,
consolidation or other reorganization, until: (i) a registration statement
covering such shares of Common Stock or applicable Overlying Securities has been
declared effective by the SEC and such shares of Common Stock or applicable
Overlying Securities have been disposed of pursuant to such effective
registration statement; (ii) such shares of Common Stock or applicable Overlying
Securities are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) under the
Securities Act are met; (iii) with respect to any Holder, such Holder and its
Affiliates beneficially own less than 2% of the





5

--------------------------------------------------------------------------------

 



outstanding Common Stock and all of such shares of Common Stock may be sold
without restriction under Rule 144 (or any similar provisions then in force) or
(iv) (A) such shares of Common Stock or applicable Overlying Securities are
otherwise Transferred to a non-Affiliate of the Transferor, (B) the Company has
delivered a new certificate or other evidence of ownership for such shares of
Common Stock or applicable Overlying Securities not bearing a restrictive legend
and (C) such shares of Common Stock or applicable Overlying Securities may be
resold without limitation or subsequent registration under the Securities Act. 

“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article II (other
than underwriting discounts and commissions), including (i) the fees,
disbursements and expenses of the Company’s counsel and accountants, including
for special audits and comfort letters; (ii) all expenses, including filing
fees, in connection with the preparation, printing and filing of the
registration statement, any preliminary prospectus or final prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof to any underwriters and dealers; (iii) the cost
of printing or producing any underwriting agreements and blue sky or legal
investment memoranda and any other documents in connection with the offering,
sale or delivery of the securities to be disposed of; (iv) all expenses in
connection with the qualification of the securities to be disposed of for
offering and sale under state “blue sky” securities laws, including the
reasonable fees and disbursements of one counsel for the underwriters and the
Selling Holders in connection with such qualification and in connection with any
blue sky and legal investment surveys; (v) all expenses, including filing fees,
incident to securing any required review by FINRA of the terms of the sale of
the securities to be disposed of; (vi) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering; (vii) all security engraving and security
printing expenses; (viii) all fees and expenses payable in connection with the
listing of the securities on any securities exchange or automated interdealer
quotation system or the rating of such securities; (ix) all expenses with
respect to road shows that the Company is obligated to pay pursuant to Section
2.7(o); and (x) the reasonable fees and disbursements of one counsel for the
Registration Parties participating in the registration (which counsel shall be
chosen by the participating Registration Party, other than the
Viola  Registration Parties, that then holds the most Registrable Securities)
incurred in connection with any such registration and any offering of Common
Stock relating to such registration, including Shelf-Take Downs (as defined
below).

“Registration Party” means any North Island Registration Party, any Temasek
Registration Party or any Viola Registration Party.  

“Remaining Registration Party Groups” has the meaning set forth in Section
2.4(d).

“Resale Shelf Registration Statement” has the meaning set forth in
Section 2.3(b).

“Selling Holder” means, with respect to any registration statement, any Holder
whose Registrable Securities are included therein.





6

--------------------------------------------------------------------------------

 



“Shelf Holder” means any Holder whose Registrable Securities are included in the
Form S-3 Shelf Registration Statement or Shelf Registration Statement.

“Shelf Registration Statement” has the meaning set forth in Section 2.4(a).

“Shelf Take-Down” has the meaning set forth in Section 2.4(a).

“SL Holder”  has the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2.3(b).

“Temasek Holders” has the meaning set forth in the preamble.

“Temasek Investment Agreement”  has the meaning set forth in the recitals.

“Temasek Percentage” means until the completion of the offering that is counted
under Section 2.1(b) as the second Demand under this Agreement following the
date hereof,  25% (or, at any time on or prior to the Cutback Trigger that (x)
the North Island Holder do not then hold Registrable Securities or (y) to the
extent the North Island Holder are Excluded Parties, 50%).

“Temasek Registration Party” means the Temasek Holders or any of their
respective Transferees under Section 2.1(c) holding Registrable Securities.

“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise. The terms “Transferred”,
“Transferring”, “Transferor”, “Transferee” and “Transferable” have meanings
correlative to the foregoing.

“Underwritten Shelf Take-Down” has the meaning set forth in Section 2.4(b). 

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.4(b).

“Viola Holder” has the meaning set forth in the preamble.





7

--------------------------------------------------------------------------------

 



“Viola Percentage” means until the completion of the offering that is counted
under Section 2.1(b) as the second Demand under this Agreement following the
date hereof, 50%.

“Viola Registration Party” means any Viola Holder or any of its respective
Transferees under Section 2.1(c) holding Registrable Securities.

“Virtu Financial” means Virtu Financial LLC, a Delaware limited liability
company of which the Company is the managing member.

“Virtu Financial Units”  means non-voting common interest units in Virtu
Financial.

“Withdrawn Offering” has the meaning set forth in Section 2.6(c).

ARTICLE II

REGISTRATION RIGHTS

2.1         Demand Rights.

(a)         Demand Rights.  Subject to the terms and conditions of this
Agreement (including Section 2.1(b)), at any time upon written notice delivered
by a Viola Registration Party, a North Island Registration Party or a Temasek
Registration Party (a “Demand”) at any time requesting that the Company effect
the registration (a “Demand Registration”) under the Securities Act of any or
all of the Registrable Securities held by such Registration Party, which Demand
shall specify the number and type of such Registrable Securities to be included
in such registration and the intended method or methods of disposition of such
Registrable Securities, the Company shall, as promptly as reasonably
practicable, give written notice of such Demand to all other Holders and shall,
as promptly as reasonably practicable, at any time after the expiration or
waiver of the lockup agreements delivered pursuant to the Underwriting
Agreement, file the appropriate registration statement and use reasonable best
efforts to effect the registration under the Securities Act and applicable state
securities laws of (i) the Registrable Securities which the Company has been so
requested to register for sale by such Registration Party in the Demand, and
(ii) all other Registrable Securities which the Company has been requested to
register for sale by such other Holders by written request given to the Company
within 20 days after the giving of such written notice by the Company (which
request shall specify the intended method of disposition of such Registrable
Securities), in each case subject to Section 2.1(f), all to the extent required
to permit the disposition (in accordance with such intended methods of
disposition) of the Registrable Securities to be so registered for
sale.  Notwithstanding the foregoing, in the event the method of disposition is
an underwritten offering, the right of any Holder to include Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise agreed by the
Holders with a majority of the Registrable Securities participating in the
registration and by the requesting Registration Party) to the extent provided in
this Agreement, and all Holders proposing to distribute their Registrable
Securities through such underwriting shall (together with the Company as
provided in Section





8

--------------------------------------------------------------------------------

 



2.7) enter into an underwriting agreement in customary form with the underwriter
or underwriters selected for such underwriting.

(b)         Limitations on Demand Rights.  The Viola Registration Parties shall
be entitled to make seven Demands under Section 2.1(a), the North Island
Registration Parties shall be entitled to make four Demands under Section 2.1(a)
and the Temasek Registration Parties shall be entitled to make three Demands
under Section 2.1(a), subject in each case to Section 2.6(c); provided, that any
Viola Registration Party, North Island Registration Party or Temasek
Registration Party shall only be entitled to make a Demand pursuant to Section
2.1(a) if such Registration Party is requesting the registration of Registrable
Securities held by it and its Affiliates that are Registration Parties with an
aggregate estimated market value of at least $50 million.  No registration
effected pursuant to Section 2.2 or Section 2.3 and no Shelf Take-Down pursuant
to Section 2.4 shall be counted as the making of a Demand for purposes of
Section 2.1(a); provided, that, subject to Section 2.6(c), a request for a
Marketed Underwritten Shelf Take-Down (as defined below) pursuant to Section
2.4(b) shall count as one Demand.  For the avoidance of doubt, a demand for
shelf registration made together with a request for a Marketed Underwritten
Shelf Take-Down shall together constitute a single Demand. 

(c)         Assignment.  In connection with the Transfer of Registrable
Securities to any Person, a Registration Party or Other Holder may assign to any
Transferee of such Registrable Securities (i) the right to make one or more
Demands pursuant to Section 2.1(a) and (ii) the right to participate in or
effect any registration and/or Shelf Take-Down pursuant to the terms of
Section 2.1(a)(ii), Section 2.2, Section 2.3 and Section 2.4, in each case to
the extent that such Transferor has such rights.  In the event of any such
assignment, references to the Registration Parties in Section 2.1, Section 2.2,
Section 2.3 and Section 2.4 shall be deemed to refer to such Transferee if such
Transferee is making any Demand or otherwise exercising its registration rights
hereunder.  In each of the foregoing cases, in the event the relevant
Registration Party or Other Holder assigns, directly or indirectly, any
registration rights to any Person as contemplated in this Section 2.1(c) in
connection with a Transfer of Registrable Securities, the Registration Party or
Other Holder shall, as a condition to any such assignment, require such
Transferee to enter into a Joinder Agreement in the form attached hereto as
Annex B to become party to this Agreement and expressly be subject to
Section 2.12 herein.  If any such Transferee is an individual and married, such
relevant Registration Party or Other Holder shall, as a condition to such
Transfer, cause such Transferee to deliver to the Company a duly executed copy
of a Spousal Consent in the form attached hereto as Annex C.  In the event of
any such assignment, references to the Registration Party or Other Holder in
Section 2.12 shall be deemed to refer to such Transferee.  In addition, in each
of the foregoing cases, the relevant Registration Party or Other Holder, as
applicable, shall, as promptly as reasonably practicable, give written notice of
any such assignment to the Company and, in the case of an assignment by a
Registration Party, the other Registration Parties in accordance with the
addresses and other contact information set forth under Section 3.1 and on
Annex A to this Agreement.  For the avoidance of doubt, any registration rights
or allocations provided under this Agreement to a North Island Holder may be
assigned by such North Island Holder without limitation to any other North
Island Registration Party,  any registration rights or allocations provided
under this Agreement to the Temasek Holders may be assigned by such Temasek
Holders without limitation to any other Temasek Registration Party and any
registration rights or allocations





9

--------------------------------------------------------------------------------

 



provided under this Agreement to the Viola Holder may be assigned by such Viola
Holder without limitation to any other Viola Registration Party.

(d)         Company Blackout Rights.  With respect to any registration statement
filed, or to be filed, including any amendment, renewal or replacement thereof,
pursuant to this Section 2.1, if (i) the board of directors of the Company
determines in good faith after consultation with outside counsel that such
registration would cause the Company to disclose material non-public
information, which disclosure (x) would be required to be made in any
registration statement so that such registration statement would not be
materially misleading, (y) would not be required to be made at such time but for
the filing or effectiveness of such registration statement and (z) would be
materially detrimental to the Company or would materially interfere with any
material financing, acquisition, corporate reorganization or merger or other
similar transaction involving the Company or any of its Subsidiaries, and that,
as a result of such potential disclosure or interference, it is in the best
interests of the Company to defer the filing or effectiveness of such
registration statement at such time or suspend the Selling Holders’ use of any
prospectus which is a part of the registration statement, and (ii) the Company
furnishes to the Selling Holders a certificate signed by the chief executive
officer of the Company to that effect, then the Company shall have the right to
defer such filing or effectiveness or suspend the continuance of such
effectiveness for a period of not more than 135 days (in which event, in the
case of a suspension, such Selling Holder shall discontinue sales of Registrable
Securities pursuant to such registration statement); provided, that the Company
shall not use this right, together with any other deferral or suspension of the
Company’s obligations under Section 2.1 or Section 2.3, more than once in any
12-month period. The Company shall as promptly as reasonably practicable notify
the Selling Holders of the expiration of any deferral or suspension period
during which it exercised its rights under this Section 2.1(d).  The Company
agrees that, in the event it exercises its rights under this Section 2.1(d), it
shall, as promptly as reasonably practicable following the expiration of the
applicable deferral or suspension period, file or update and use its reasonable
best efforts to cause the effectiveness of, as applicable, the applicable
deferred or suspended registration statement or prospectus which is a part of
the registration statement.

(e)         Fulfillment of Registration Obligations.  Notwithstanding any other
provision of this Agreement, a registration requested pursuant to this Section
2.1 shall not be deemed to have been effected and the Registration Party that
issued the Demand shall not be deemed to have used one of its Demands for
purposes of Section 2.1(b):  (i) if the registration statement is withdrawn
without becoming effective; (ii) if after it has become effective such
registration is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other Governmental Authority for any reason other
than a misrepresentation or an omission by a Selling Holder that is the
Registration Party, or an Affiliate of the Registration Party (other than the
Company and its controlled Affiliates), that made the Demand relating to such
registration and, as a result thereof, the Registrable Securities requested to
be registered cannot be completely distributed in accordance with the plan of
distribution set forth in the related registration statement; (iii) if the
registration does not contemplate an underwritten offering, if it does not
remain effective for at least 180 days (or such shorter period as will terminate
when all securities covered by such registration statement have been sold or
withdrawn); or if such registration statement contemplates an underwritten
offering, if it does not remain effective for at least 180 days plus such longer
period as, in the opinion of counsel for the





10

--------------------------------------------------------------------------------

 



underwriter or underwriters, a prospectus is required by Applicable Law to be
delivered in connection with the sale of Registrable Securities by an
underwriter or dealer; or (iv) in the event of an underwritten offering, if the
conditions to closing (including any condition relating to an overallotment
option) specified in the purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied or waived other than
by reason of some wrongful act or omission by a Selling Holder that is the
Registration Party, or an Affiliate of the Registration Party, that made the
Demand relating to such registration.

(f)         Cutbacks in Demand Registration.  If the lead underwriter or
managing underwriter advises the Company in writing (with a copy to each Selling
Holder) that, in such firm’s good faith view, the number of Registrable
Securities and Other Securities requested to be included in a Demand
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect upon the price, timing or
distribution of the offering and sale of the Registrable Securities and Other
Securities then contemplated, the Company shall include in such registration:

(1)         first, Registrable Securities owned by the Registration Parties that
are requested to be included in such registration pursuant to Section 2.1(a) and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the relative number of such fully vested
Registrable Securities owned by the Viola Registration Parties, the North Island
Registration Parties and the Temasek Registration Parties seeking or requesting
inclusion in such registration; provided, that until the Cutback Trigger, such
Registrable Securities that are allocable to the Registration Parties in the
aggregate pursuant to the preceding portion of this clause (1) shall be
allocated among the Registration Parties as follows:  (x) first (unless any of
the Viola Registration Parties, North Island Registration Parties or Temasek
Registration Parties are not seeking or requesting inclusion in such
registration (the “Declining Parties”)), the Viola Percentage to the Viola
Registration Parties seeking or requesting inclusion in such registration, the
North Island Percentage to the North Island Registration Parties seeking or
requesting inclusion in such registration and the Temasek Percentage to the
Temasek Registration Parties seeking or requesting inclusion in such
registration, until either the Viola Registration Parties, the North Island
Registration Parties or the Temasek Registration Parties have been fully
allocated all its Registrable Securities sought or requested to be included in
such registration (such fully allocated Registration Parties, and any Declining
Party, being referred to herein as the “Excluded Parties”), (y) thereafter (or
first if, any of the Viola Registration Parties, North Island Registration
Parties or Temasek Registration Parties are Declining Parties),  to such of the
Viola Registration Parties, North Island Registration Parties and Temasek
Registration Parties as remain after excluding the Excluded Parties (each, a
“Remaining Registration Party Group”), based on a percentage equal to each such
Remaining Registration Party Group’s Percentage divided by the sum of the
Percentages of both Remaining Registration Party Groups until either of the
Remaining Registration Party Groups have been fully allocated all its
Registrable Securities sought or requested to be included in such registration
and (z) thereafter, 100% to the sole Remaining Registration Party Groups seeking
or requesting inclusion in such registration;

(2)         second, Registrable Securities owned by the Other Holders that are
requested to be included in such registration pursuant to Section 2.1(a) and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the





11

--------------------------------------------------------------------------------

 



relative number of such fully vested Registrable Securities owned by the Other
Holders requesting inclusion in such registration; and

(3)         third, the Other Securities owned by any holder thereof with a
contractual right to include such Other Securities in such registration that can
be sold without having the significant adverse effect referred to above, pro
rata on the basis of the relative number of such fully vested Other Securities
owned by the Persons requesting inclusion in such registration.

2.2         Piggyback Registration Rights.

(a)         Notice and Exercise of Rights.  If the Company at any time proposes
or is required to register any of its Common Stock or any other Equity
Securities under the Securities Act (other than a Demand Registration pursuant
to Section 2.1 or a registration pursuant to Section 2.3), whether or not for
sale for its own account, in a manner that would permit registration of
Registrable Securities for sale for cash to the public under the Securities Act,
subject to the last sentence of this Section 2.2(a), it shall at each such time
give written notice (the “Piggyback Notice”), as promptly as reasonably
practicable, to each Holder of its intention to do so, which Piggyback Notice
shall specify the number of shares of such Common Stock or other Equity
Securities to be included in such registration.  Upon the written request of any
Holder made within 20 days after receipt of the Piggyback Notice by such Person
(which request shall specify the number of Registrable Securities intended to be
disposed of), subject to the other provisions of this Article II, the Company
shall effect, in connection with the registration of such Common Stock or other
Equity Securities, the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register; provided, that
in no event shall the Company be required to register pursuant to this Section
2.2 any securities other than Common Stock.  Notwithstanding anything to the
contrary contained in this Section 2.2, the Company shall not be required to
effect any registration of Registrable Securities under this Section 2.2
incidental to the registration of any of its securities on Forms S-4 or S-8 (or
any similar or successor form providing for the registration of securities in
connection with mergers, acquisitions, exchange offers, subscription offers,
dividend reinvestment plans or stock option or other executive or employee
benefit or compensation plans) or any other form that would not be available for
registration of Registrable Securities.

(b)         Determination Not to Effect Registration.  If at any time after
giving such Piggyback Notice and prior to the effective date of the registration
statement filed in connection with such registration the Company shall determine
for any reason not to register the securities originally intended to be included
in such registration, the Company may, at its election, give written notice of
such determination to the Selling Holders and thereupon the Company shall be
relieved of its obligation to register such Registrable Securities in connection
with the registration of securities originally intended to be included in such
registration, without prejudice, however, to the right of a Viola Registration
Party, a North Island Registration Party or a Temasek Registration Party
immediately to request that such registration be effected as a registration
under Section 2.1 (including a shelf registration under Section 2.3) to the
extent permitted thereunder.

(c)         Cutbacks in Company Offering.  If the registration referred to in
the first sentence of Section 2.2(a) is to be an underwritten registration on
behalf of the Company, and the





12

--------------------------------------------------------------------------------

 



lead underwriter or managing underwriter advises the Company in writing (with a
copy to each Selling Holder) that, in such firm’s good faith view, the number of
Other Securities and Registrable Securities requested to be included in such
registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect upon the price, timing or
distribution of the offering and sale of the Other Securities and Registrable
Securities then contemplated, the Company shall include in such registration:

(1)         first, all securities proposed to be registered on behalf the
Company;

(2)         second, Registrable Securities owned by the Registration Parties
that are requested to be included in such registration pursuant to this Section
2.2 and that can be sold without having the significant adverse effect referred
to above, pro rata on the basis of the relative number of such fully vested
Registrable Securities owned by the Viola Registration Parties, the North Island
Registration Parties and the Temasek Registration Parties requesting inclusion
in such registration; provided, that, until the Cutback Trigger, such
Registrable Securities that are allocable to the Registration Parties in the
aggregate pursuant to the preceding portion of this clause (2) shall be
allocated among the Registration Parties as follows:  (x) first (unless any of
the Viola Registration Parties, North Island Registration Parties or Temasek
Registration Parties are Declining Parties), the Viola Percentage to the Viola
Registration Parties requesting inclusion in such registration, the North Island
Percentage to the North Island Registration Parties requesting inclusion in such
registration and the Temasek Percentage to the Temasek Registration Parties
requesting inclusion in such registration, until either the Viola Registration
Parties, the North Island Registration Parties or the Temasek Registration
Parties are Excluded Parties with respect to such registration, (y) thereafter
(or first, if any of the Viola Registration Parties, North Island Registration
Parties or Temasek Registration Parties are Declining Parties), to the Remaining
Registration Party Groups, based on a percentage equal to each such Remaining
Registration Party Group’s Percentage divided by the sum of the Percentages of
both Remaining Registration Party Groups until either of the Remaining
Registration Party Groups have been fully allocated all its Registrable
Securities sought or requested to be included in such registration and
(z) thereafter, 100% to the sole Remaining Registration Party Groups seeking or
requesting inclusion in such registration;

(3)         third, Registrable Securities owned by the Other Holders that are
requested to be included in such registration pursuant to this Section 2.2 and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the relative number of such fully vested
Registrable Securities owned by the Other Holders requesting inclusion in such
registration; and

(4)         fourth, the Other Securities that are requested to be included in
such registration pursuant to the terms of any agreement providing for
registration rights to which the Company is a party that can be sold without
having the significant adverse effect referred to above, pro rata on the basis
of the relative number of such Other Securities owned by the Persons requesting
inclusion in such registration.

(d)         Cutbacks in Other Offerings. If the registration referred to in the
first sentence of Section 2.2(a) is to be an underwritten registration other
than on behalf of the Company, and the lead underwriter or managing underwriter
advises the Selling Holders in





13

--------------------------------------------------------------------------------

 



writing (with a copy to the Company) that, in such firm’s good faith view, the
number of Registrable Securities and Other Securities requested to be included
in such registration exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect upon the price, timing
or distribution of the offering and sale of the Registrable Securities and Other
Securities then contemplated, the Company shall include in such registration:

(1)         first, the Other Securities held by any holder thereof with a
contractual right to include such Other Securities in such registration prior to
any other Person;

(2)         second, Registrable Securities owned by the Registration Parties
that are requested to be included in such registration pursuant to this Section
2.2 and that can be sold without having the significant adverse effect referred
to above, pro rata on the basis of the relative number of such fully vested
Registrable Securities owned by the Viola Registration Parties, the North Island
Registration Parties and the Temasek Registration Parties requesting inclusion
in such registration; provided, that until the Cutback Trigger, such Registrable
Securities that are allocable to the Registration Parties in the aggregate
pursuant to the preceding portion of this clause (2) shall be allocated among
the Registration Parties as follows:  (x) first (unless any of the Viola
Registration Parties, North Island Registration Parties or Temasek Registration
Parties are Declining Parties), the Viola Percentage to the Viola Registration
Parties requesting inclusion in such registration, the North Island Percentage
to the North Island  Registration Parties requesting inclusion in such
registration and the Temasek Percentage to the Temasek Registration Parties
requesting inclusion in such registration, until either the Viola Registration
Parties, the North Island Registration Parties or the Temasek Registration
Parties are Excluded Parties with respect to such registration (y) thereafter
(or first, any of the Viola Registration Parties, North Island Registration
Parties or Temasek Registration Parties are Declining Parties), to the Remaining
Registration Party Groups, based on a percentage equal to each such Remaining
Registration Party Group’s Percentage divided by the sum of the Percentages of
both Remaining Registration Party Groups until either of the Remaining
Registration Party Groups have been fully allocated all its Registrable
Securities sought or requested to be included in such registration and
(z) thereafter, 100% to the sole Remaining Registration Party Groups seeking or
requesting inclusion in such registration;

(3)         third, Registrable Securities owned by the Other Holders that are
requested to be included in such registration pursuant to this Section 2.2 and
that can be sold without having the significant adverse effect referred to
above, pro rata on the basis of the relative number of such fully vested
Registrable Securities owned by the Other Holders requesting inclusion in such
registration; and

(4)         fourth, the Other Securities that are requested to be included in
such registration pursuant to the terms of any agreement providing for
registration rights to which the Company is a party that can be sold without
having the significant adverse effect referred to above, pro rata on the basis
of the relative number of such Other Securities owned by the Persons requesting
inclusion in such registration.





14

--------------------------------------------------------------------------------

 



2.3         Form S-3 Registration; Shelf Registration.  

(a)         Notwithstanding anything in Section 2.1 or Section 2.2 to the
contrary, in case the Company shall receive from any Viola Registration Party,
any North Island Registration Party or any Temasek Registration Party a written
request or requests that the Company effect a registration on Form S-3 and any
related qualification or compliance with respect to all or a part of the
Registrable Securities owned by such Registration Party (which shall not
constitute a Demand), and the Company is then eligible to use Form S-3 for the
resale of Registrable Securities, the Company shall:

(1)         as promptly as reasonably practicable, give written notice of the
proposed registration, and any related qualification or compliance, to all other
Holders; and

(2)         as promptly as reasonably practicable, file and use reasonable best
efforts to effect such registration and all such qualifications and compliances
as may be so requested and as would permit or facilitate the sale and
distribution of all or such portion of such Registration Party’s Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder joining in such request as are
specified in a written request given within 15 days after receipt of such
written notice from the Company; provided, that the Company shall not be
obligated to effect any such registration, qualification or compliance pursuant
to this Section 2.3 (or, with respect to a request under Section 2.4, any Shelf
Take-Down pursuant to Section 2.4):

(A)       if Form S-3 is not available for such offering by the Registration
Parties;

(B)       solely with respect to filing and causing the effectiveness of a
registration on Form S-3 or effecting a Marketed Underwritten Shelf Take-Down,
if the Registration Parties, together with the Holders of any Registrable
Securities entitled to inclusion in such registration (or Marketed Underwritten
Shelf Take-Down, as applicable), propose to sell Registrable Securities at an
aggregate price to the public (before any underwriters’ discounts or
commissions) of less than $50 million;

(C)       if (i) the board of directors of the Company determines in good faith
after consultation with outside counsel that such Form S-3 registration would
cause the Company to disclose material non-public information, which disclosure
(x) would be required to be made in any registration statement so that such
registration statement would not be materially misleading, (y) would not be
required to be made at such time but for the filing or effectiveness of such
registration statement and (z) would be materially detrimental to the Company or
would materially interfere with any material financing, acquisition, corporate
reorganization or merger or other similar transaction involving the Company or
any of its Subsidiaries, and that, as a result of such potential disclosure or
interference, it is in the best interests of the Company to defer the filing or
effectiveness of such registration statement (or, with respect to a Shelf
Take-Down under Section 2.4, the sale of securities of the Company pursuant to
such Form S-3 registration statement) at such time, and (ii) the Company
furnishes to the Registration Parties a certificate signed by the chief
executive officer of the Company to that effect, then the





15

--------------------------------------------------------------------------------

 



Company shall have the right to defer such filing of the Form S-3 registration
statement (or Shelf Take-Down) for a period of not more than 120 days after
receipt of the request of the Registration Party under this Section 2.3 (or
Section 2.4, as applicable); provided, that the Company shall not use this
right, together with any other deferral or suspension of the Company’s
obligations under Section 2.1 or Section 2.3, more than once in any 12-month
period.  The Company shall as promptly as reasonably practicable notify the
Selling Holders of the expiration of any deferral period during which it
exercised its rights under this Section 2.3(a)(2)(C).  The Company agrees that,
in the event it exercises its rights under this Section 2.3(a)(2)(C), it shall,
as promptly as reasonably practicable following the expiration of the applicable
deferral period, file or update and use its reasonable best efforts to cause the
effectiveness of, as applicable, the applicable deferred registration statement
(or Shelf Take-Down);

(D)       solely with respect to filing and causing the effectiveness of a
registration on Form S-3, subject to Section 2.3(d), if the Company has, within
the 120-day period preceding the date of such request, already effected one
registration on Form S-3 for a Registration Party pursuant to this Section 2.3
(but, for the avoidance of doubt, regardless of whether any Shelf Take-Downs
have been effected during such period); provided, that any such registration
shall be deemed to have been “effected” if the registration statement relating
thereto (x) has become or been declared or ordered effective under the
Securities Act, and any of the Registrable Securities of the Registration Party
included in such registration have actually been sold thereunder, and (y) has
remained effective for a period of at least 180 days in the case of a
registration on Form S-3 for a Viola Registration Party, a North Island
Registration Party or a Temasek Registration Party; or

(E)       in any particular jurisdiction in which the Company would be required
to qualify to do business or to execute a general consent to service of process
in effecting such registration, qualification or compliance.

(b)       (i) Subject to the foregoing, the Company shall file a registration
statement covering the Registrable Securities so requested to be registered, as
promptly as reasonably practicable, after receipt of the request or requests of
the Registration Party and the other Holders (the “Form S-3 Registration
Statement”) and any such Holder may request inclusion of a plan of distribution
in accordance with Section 2.7(i) and/or that such Form S-3 Registration
Statement constitute a shelf offering on a delayed or continuous basis in
accordance with Rule 415 under the Securities Act (a “Form S-3 Shelf
Registration Statement”), in which case the provisions of Section 2.4 shall also
be applicable.    

(ii) Notwithstanding anything to the contrary in this Agreement, and without
limiting or delaying the Company’s obligation under Section 2.3(b)(i), but
subject to Section 2.1(d), the Company shall use its reasonable best efforts to
cause a shelf registration statement covering the sale or distribution from time
to time by the Holders (except to the extent that any Holder has previously
requested in writing not to be included or to have included only a portion of
its Registrable Securities), on a delayed or continuous basis pursuant to Rule
415 of the Securities Act, of all of the Registrable Securities on Form S-3
(except that if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, such registration





16

--------------------------------------------------------------------------------

 



shall be on another appropriate form and shall provide for the registration of
such Registrable Securities for resale by the Holders in accordance with any
reasonable method of distribution elected by the Holders) (the “Resale Shelf
Registration Statement”) to become effective no later than the first anniversary
of the earlier of the closing of the North Island Holder’s acquisition of
Registrable Securities pursuant to the North Island Investment Agreement and the
closing of the Temask Holder’s acquisition of Registrable Securities pursuant to
the Temasek Investment Agreement (including by filing such registration
statement up to thirty (30) days prior to such first anniversary if the Company
is not then a “well known seasoned issuer”) (which registration shall not
constitute a Demand), and the provisions of Section 2.4 shall also be applicable
to such shelf registration statement.    Once declared effective, the Company
shall, subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Shelf Registration Statement to be
continuously effective and usable until such time as there are no longer any
Registrable Securities held by any North Island Registration Party or Temasek
Registration Party.  If any Shelf Registration Statement ceases to be effective
under the Securities Act for any reason prior to such time as there are no
longer any Registrable Securities held by any North Island Registration Party or
Temasek Registration Party, the Company shall use its commercially reasonable
efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing.  If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (i) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof and (ii) keep such Subsequent
Shelf Registration Statement continuously effective and usable until such time
as there are no longer any Registrable Securities held by any North Island
Registration Party or Temasek Registration Party.  

(c)         If the Viola Registration Parties, the North Island Registration
Parties or the Temasek Registration Parties intend to distribute the Registrable
Securities covered by their request under this Section 2.3 by means of a
Marketed Underwritten Shelf Take-Down pursuant to Section 2.4(b), they shall so
advise the Company as a part of their request made pursuant to this Section 2.3
and, subject to the limitations set forth in Section 2.3(a), the Company shall
include such information in the written notice referred to in Section
2.3(a).  In such event, the right of any Holder to include Registrable
Securities in such registration (or Underwritten Shelf Take-Down, as applicable)
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting
(unless otherwise agreed by the Holders with a majority of the Registrable
Securities participating in the registration and by the requesting Registration
Party) to the extent provided in this Agreement.  All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 2.7) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such





17

--------------------------------------------------------------------------------

 



underwriting.  Notwithstanding any other provision of this Section 2.3 or
Section 2.4, if the lead underwriter or managing underwriter advises the Company
in writing (with a copy to each Selling Holder) that, in such firm’s good faith
view, the number of Registrable Securities and Other Securities requested to be
included in such offering exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect upon the price, timing
or distribution of the offering and sale of the Registrable Securities and Other
Securities then contemplated, the Company shall include in such offering:

(1)       first, Registrable Securities owned by the Viola Registration Parties,
the North Island Registration Parties and the Temasek Registration Parties that
are requested to be included in such offering pursuant to Section 2.3 and
Section 2.4 and that can be sold without having the significant adverse effect
referred to above, pro rata on the basis of the relative number of such
Registrable Securities owned by the Viola Registration Parties, the North Island
Registration Parties and the Temasek Registration Parties seeking such inclusion
in such offering; provided, that until and including the Cutback Trigger, such
Registrable Securities that are allocable to the Registration Parties in the
aggregate pursuant to the preceding portion of this clause (1) shall be
allocated among the Registration Parties as follows: (x) first, (unless any of
the Viola Registration Parties, North Island  Registration Parties or Temasek
Registration Parties  are Declining Parties), the Viola Percentage to the Viola
Registration Parties seeking inclusion in such offering, the North Island
Percentage to the North Island Registration Parties seeking inclusion in such
offering and the Temasek Percentage to the Temasek Registration Parties seeking
or requesting inclusion in such offering, until either the Viola Registration
Parties, the North Island Registration Parties or the Temasek Registration
Parties are Excluded Parties with respect to such offering (y) thereafter (or
first, if any of the Viola Registration Parties, North Island Registration
Parties or Temasek Registration Parties are Declining Parties), to the Remaining
Registration Party Groups, based on a percentage equal to each such Remaining
Registration Party Group’s Percentage divided by the sum of the Percentages of
both Remaining Registration Party Groups until either of the Remaining
Registration Party Groups have been fully allocated all its Registrable
Securities sought or requested to be included in such offering and
(z) thereafter, 100% to the sole Remaining Registration Party Groups seeking or
requesting inclusion in such offering; 

(2)       second, Registrable Securities owned by the Other Holders that are
requested to be included in such offering pursuant to Section 2.3 and Section
2.4 and that can be sold without having the significant adverse effect referred
to above, pro rata on the basis of the relative number of such fully vested
Registrable Securities owned by the Other Holders seeking inclusion in such
offering; and

(3)       third, the Other Securities owned by any holder thereof with a
contractual right to include such Other Securities in such offering that can be
sold without having the significant adverse effect referred to above, pro rata
on the basis of the relative number of such fully vested Other Securities owned
by the Persons seeking inclusion in such offering.

(d)       Notwithstanding the foregoing, if the Company shall receive from any
Holders of Registrable Securities then outstanding a written request or requests
under Section 2.3 that the Company effect a registration statement on Form S-3
that includes only those items and that information that is required to be
included in parts I and II of such Form, and does not





18

--------------------------------------------------------------------------------

 



include any additional or extraneous items of information (e.g., a lengthy
description of the Company or the Company’s business) (an “Ordinary S-3
Registration Statement”), then Section 2.3(a)(2)(D) shall not apply to such
Ordinary S-3 Registration Statement request.

(e)       Upon the written request of any Viola Registration Party, North Island
Registration Party or Temasek Registration Party (which shall not constitute a
Demand), prior to the expiration of effectiveness of any existing Form S-3 Shelf
Registration Statement in accordance with Rule 415, the Company shall file and
seek the effectiveness of a new Form S-3 Shelf Registration Statement in order
to permit the continued offering of the Registrable Securities included under
such existing Form S-3 Shelf Registration Statement.

2.4       Shelf Take-Downs.  

(a)       Any Selling Holder of Registrable Securities included in a Form S-3
Shelf Registration Statement, the Resale Shelf Registration Statement or any
Subsequent Shelf Registration Statement (a “Shelf Registration Statement”) (an
“Initiating Shelf Holder”) may initiate an offering or sale of all or part of
such Registrable Securities (a “Shelf Take-Down”), in which case the provisions
of this Section 2.4 shall apply.

(b)       If an Initiating Shelf Holder who is a Viola Registration Party, a
North Island Registration Party or a Temasek Registration Party so elects in a
written request delivered to the Company (an “Underwritten Shelf Take-Down
Notice”), a Shelf Take-Down may be in the form of an underwritten offering (an
“Underwritten Shelf Take-Down”) and, in the case of a Form S-3 Shelf
Registration Statement subject to the limitations set forth in the proviso to
Section 2.3(a)(2) as modified by Section 2.3(d), the Company shall file and
effect an amendment or supplement to its Shelf Registration Statement (including
the filing of a supplemental prospectus) for such purpose as promptly as
reasonably practicable; provided, that any such Marketed Underwritten Shelf
Take-Down shall, subject to Section 2.6(c), be deemed to be, for purposes of
Section 2.1(b), a Demand (and for the avoidance of doubt any Non-Marketed
Underwritten Shelf Take-Down shall not be deemed to be a Demand).  Such
Initiating Shelf Holder shall indicate in such Underwritten Shelf Take-Down
Notice whether it intends for such Underwritten Shelf Take-Down to involve a
customary “road show” (including an “electronic road show”) or other substantial
marketing effort by the underwriters over a period of at least 48 hours (a
“Marketed Underwritten Shelf Take-Down”).  Upon receipt of an Underwritten Shelf
Take-Down Notice indicating that such Underwritten Shelf Take-Down will be a
Marketed Underwritten Shelf Take-Down, the Company shall as promptly as
reasonably practicable (but in any event no later than two Business Days after
receipt of such Marketed Underwritten Shelf Take-Down Notice) give written
notice of such Marketed Underwritten Shelf Take-Down to all other Shelf Holders
and shall permit the participation of all such Shelf Holders that request
inclusion in such Marketed Underwritten Shelf Take-Down who respond in writing
within five days after the receipt of such notice of their election to
participate.  The provisions of Section 2.3(c) (other than the first sentence
thereof) shall apply with respect to the right of the Initiating Shelf Holder
and any other Shelf Holder to participate in any Underwritten Shelf Take-Down.

(c)       If the Initiating Shelf Holder desires to effect an Underwritten Shelf
Take-Down that does not constitute a Marketed Underwritten Shelf Take-Down (a
“Non-Marketed





19

--------------------------------------------------------------------------------

 



Underwritten Shelf Take-Down”), the Initiating Shelf Holder shall so indicate in
a written request delivered to the Company no later than two Business Days prior
to the expected date of such Non-Marketed Underwritten Shelf Take-Down, which
request shall include (i) the total number of Registrable Securities expected to
be offered and sold in such Non-Marketed Underwritten Shelf Take-Down, (ii) the
expected plan of distribution of such Non-Marketed Underwritten Shelf Take-Down,
(iii) the action or actions required (including the timing thereof) in
connection with such Non-Marketed Underwritten Shelf Take-Down (including the
delivery of one or more stock certificates representing shares of Registrable
Securities to be sold in such Non-Marketed Underwritten Shelf Take-Down) and
(iv) at the option and in the sole discretion of such Initiating Shelf Holder,
an election that such Non-Marketed Underwritten Shelf Take-Down shall be subject
to Section 2.4(d) (a “Non-Marketed Underwritten Shelf Take-Down Piggyback
Election”), and, in the case of a Form S-3 Shelf Registration Statement subject
to the limitations set forth in the proviso to Section 2.3(a)(2) as modified by
Section 2.3(d), the Company shall file and effect an amendment or supplement to
its Shelf Registration Statement (including the filing of a supplemental
prospectus) for such purpose as promptly as reasonably practicable (and in any
event within three Business Days).

(d)       Upon receipt from any Viola Registration Party, North Island
Registration Party or Temasek Registration Party of a written request pursuant
to Section 2.4(c) that contains an affirmative Non-Marketed Underwritten Shelf
Take-Down Piggyback Election, the Company shall provide written notice
(a “Non-Marketed Underwritten Shelf Take-Down Notice”) of such Non-Marketed
Underwritten Shelf Take-Down promptly to all Holders (other than the requesting
Registration Party), which Non-Marketed Underwritten Shelf Take-Down Notice
shall set forth (i) the total number of Registrable Securities expected to be
offered and sold in such Non-Marketed Underwritten Shelf Take-Down, (ii) the
expected plan of distribution of such Non-Marketed Underwritten Shelf Take-Down,
(iii) that each recipient of such Non-Marketed Underwritten Shelf Take-Down
Notice (each, a “Notice Recipient”) shall have the right, upon the terms and
subject to the conditions set forth in this Section 2.4(d), to elect to sell up
to its Non-Marketed Take-Down Share (as defined below) and (iv) the action or
actions required (including the timing thereof, which for the avoidance of doubt
shall not require any delay in the expected date of such Non-Marketed
Underwritten Shelf Take-Down or extension of the Company’s obligation to file
and effect an amendment or supplement to its Shelf Registration Statement as
soon as practicable (and in any event within two Business Days) of the
Initiating Shelf Holder’s Non-Marketed Underwritten Shelf Taken-Down request
pursuant to Section 2.4(c)) in connection with such Non-Marketed Underwritten
Shelf Take-Down with respect to each Notice Recipient that elects to exercise
such right (including the delivery of one or more stock certificates
representing shares of Registrable Securities held by such Notice Recipient to
be sold in such Non-Marketed Underwritten Shelf Take-Down).  Upon receipt of
such Non-Marketed Underwritten Shelf Take-Down Notice, each such Notice
Recipient may elect to sell up to its Non-Marketed Take-Down Share with respect
to each such Non-Marketed Underwritten Shelf Take-Down, by taking such action or
actions referred to in clause (iv) above in a timely manner.  If the Viola
Registration Parties, the North Island Registration Parties or the Temasek
Registration Parties do not elect to sell all of their respective Non-Marketed
Take-Down Share, the unelected portion of such Non-Marketed Take-Down Share
shall be allocated to the other Holders, pro rata based on their respective
Non-Marketed Take-Down Shares.  Notwithstanding the delivery of any Non-Marketed
Underwritten Shelf Take-Down Notice, all determinations as to whether to
complete any Non-Marketed Underwritten Shelf Take-Down and as to the timing,





20

--------------------------------------------------------------------------------

 



manner, price and other terms of any Non-Marketed Underwritten Shelf Take-Down
contemplated by Section 2.4(d) shall be at the discretion of the Initiating
Shelf Holder.  “Non-Marketed Take-Down Share” shall mean, with respect to any
Non-Marketed Underwritten Shelf Take-Down subject to this Section 2.4(d) and
each Initiating Shelf Holder and each other Notice Recipients delivering such
notice with respect to and participating in such Non-Marketed Underwritten Shelf
Take-Down subject to this Section 2.4(d), a number determined as follows: 

(x) in the case of all participating Registration Parties collectively, an
aggregate number equal to the product of the following: (i) the total number of
Registrable Securities to be included in such Non-Marketed Underwritten Shelf
Take-Down and (ii) a fraction, the numerator of which is the total number of
Registrable Securities beneficially owned by the participating Registration
Parties in the aggregate, and the denominator of which is the total number of
Registrable Securities beneficially owned by the Initiating Shelf Holder and all
the other Notice Recipients delivering such a notice and participating in such
Non-Marketed Underwritten Shelf Take-Down; and such aggregate number shall be
allocated among the participating Registration Parties pro rata on the basis of
the relative number of Registrable Securities owned by the participating
Registration Parties; provided, that until the Cutback Trigger, the Registrable
Securities that are allocable to the participating Registration Parties in the
aggregate pursuant to the preceding portion of this clause (x) shall be
allocated among the participating Registration Parties as follows:  (A) first
(unless any of the Viola Registration Parties, North Island Registration Parties
or Temasek Registration Parties) are Declining Parties, the Viola Percentage to
the Viola Registration Parties requesting inclusion in such Non-Marketed
Underwritten Shelf Take-Down, the North Island Percentage to the North Island
Registration Parties requesting inclusion in such Non-Marketed Underwritten
Shelf Take-Down and the Temasek Percentage to the Temasek Registration Parties
requesting inclusion in such Non-Marketed Underwritten Shelf Take-Down, until
either the Viola Registration Parties, the North Island Registration Parties or
the Temasek Registration Parties are Excluded Parties with respect to such
Non-Marketed Underwritten Shelf Take-Down, (B) thereafter (or first, if any of
the Viola Registration Parties, North Island Registration Parties or Temasek
Registration Parties are Declining Parties), to the Remaining Registration
Groups, based on a percentage equal to each such Remaining Registration Party
Group’s Percentage divided by the sum of the Percentages of both Remaining
Registration Party Groups until either of the Remaining Registration Party
Groups have been fully allocated all its Registrable Securities sought or
requested to be included in such Non-Marketed Underwritten Shelf Take-Down and
(C) thereafter, 100% to the sole Remaining Registration Party Groups seeking or
requesting inclusion in such Non-Marketed Underwritten Shelf Take-Down; and

(y) in the case of each other participating Notice Recipient, a number equal to
the product of the following:  (i) the total number of Registrable Securities to
be included in such Non-Marketed Underwritten Shelf Take-Down and (ii) a
fraction, the numerator of which is the total number of Registrable Securities
beneficially owned by such participating Notice Recipient, and the denominator





21

--------------------------------------------------------------------------------

 



of which is the total number of Registrable Securities beneficially owned by the
Initiating Shelf Holder and all the other Notice Recipient delivering such a
notice and participating in such Non-Marketed Underwritten Shelf Take-Down.

2.5       Selection of Underwriters.   In the event that any registration
pursuant to this Article II (other than a registration under Section 2.2) shall
involve, in whole or in part, an underwritten offering, the underwriter or
underwriters shall be designated by the Registration Party (or in the case of a
Shelf Take-Down, the Initiating Shelf Holder) that requested such underwritten
offering in accordance with this Article II, which underwriter or underwriters
shall be reasonably acceptable to the Company.

2.6       Withdrawal Rights; Expenses.  

(a)       A Selling Holder may withdraw all or any part of its Registrable
Securities from any registration or offering (including a registration effected
pursuant to Section 2.1) by giving written notice to the Company of its request
to withdraw at any time.  Except in the case of a withdrawal of Registrable
Securities made within 30 days of receipt by such Selling Holder of a
certificate or notice from the Company that it will defer the filing or
effectiveness of a registration statement pursuant to Section 2.1(d) or Section
2.3(a)(2)(C), the Company shall be entitled to reimbursement for any SEC
registration fees incurred by the Company in connection with the registration of
the Registrable Securities so withdrawn (unless such registration fees can be
used in connection with the registration of other securities by the Company,
including in connection with a future registration).  In the case of a
withdrawal, any Registrable Securities so withdrawn shall be reallocated among
the remaining participants in accordance with the applicable provisions of this
Agreement.

(b)       Except as provided in this Agreement, the Company shall pay all
Registration Expenses with respect to a particular offering (or proposed
offering).  Except as provided herein, each Selling Holder and the Company shall
be responsible for its own fees and expenses of financial advisors and their
internal administrative and similar costs, as well as their respective pro rata
shares of underwriters’ commissions and discounts, which shall not constitute
Registration Expenses.

(c)       If the Registration Party that requested a Demand Registration or a
Marketed Underwritten Shelf Take-Down pursuant to Section 2.1 or Section 2.4
withdraws all of its Registrable Securities from such Demand Registration or
Marketed Underwritten Shelf Take-Down (a “Withdrawn Offering”), the other
Registration Party(ies) or the Company may, in any of their sole discretion,
elect within two Business Days thereafter to have the Company continue such
Withdrawn Offering by giving written notice of such election to the Company
and/or the other Registration Parties (a “Continuance Notice”), in which case
such Withdrawn Offering shall proceed in accordance with the applicable
provisions of this Agreement as if such Withdrawn Offering had been initiated by
the Party providing the Continuance Notice (which, for the avoidance of doubt,
shall not cause any new notice or consent period with respect to other Holders
to occur under this Agreement and shall not otherwise change the requirements
for and timing of any notices and consents under this Agreement as they then
exist with respect to such Withdrawn Offering).  If a Continuance Notice is
provided by a Registration Party (the “Electing Registration Party”), for the
purpose of the limits on number of Demands set forth in





22

--------------------------------------------------------------------------------

 



Section 2.1(b), such Withdrawn Offering shall count as use of one Demand by such
Electing Registration Party and shall not count as use of a Demand by the
Registration Party that originally requested such Withdrawn Offering.  If a
Continuance Notice is provided by the Company, such Withdrawn Registration shall
not count as use of a Demand for any Registration Party for the purpose of the
limits on number of Demands set forth in Section 2.1(b).  If no Continuance
Notice is timely provided with respect to a Withdrawn Offering, the Company
shall abandon the Withdrawn Offering, and such Withdrawn Offering shall count as
use of one Demand by the Registration Party that originally requested such
Withdrawn Offering for the purpose of the limits on number of Demands set forth
in Section 2.1(b), unless such Registration Party elects in writing to bear the
Registration Expenses for such Withdrawn Offering.

2.7       Registration and Qualification.  If and whenever the Company is
required to effect the registration of any Registrable Securities under the
Securities Act as provided in this Article II, the Company shall as promptly as
practicable:

(a)       Registration Statement.  (i) Prepare and (as promptly as reasonably
practicable thereafter and in any event no later than 20 days after the end of
the applicable period specified in Section 2.1(a), Section 2.2(a) or Section
2.3(a)(2) within which requests for registration may be given to the Company)
file a registration statement under the Securities Act relating to the
Registrable Securities to be offered and use reasonable best efforts to cause
such registration statement to become effective as promptly as practicable
thereafter, and keep such registration statement effective for 180 days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, that in the case of any registration of Registrable
Securities on Form S-3 which are intended to be offered on a continuous or
delayed basis, such 180-day period shall be extended, if necessary, to keep the
registration statement continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for sales of such Registrable
Securities, and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the SEC
as announced from time to time, until (A) the Selling Holders have sold all of
such Registrable Securities or (B) no Registrable Securities then exist; (ii)
furnish to the lead underwriter or underwriters, if any, and to the Selling
Holders who have requested that Registrable Securities be covered by such
registration statement, prior to the filing thereof with the SEC, a copy of the
registration statement, and each amendment thereof, and a copy of any
prospectus, and each amendment or supplement thereto (excluding amendments
caused by the filing of a report under the Exchange Act); and (iii) use
reasonable best efforts to reflect in each such document, when so filed with the
SEC, such comments as such Persons reasonably may on a timely basis propose;

(b)       Amendments; Supplements.  Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be (i) reasonably requested by any Selling
Holder (to the extent such request relates to information relating to such
Selling Holder), or (ii) necessary to keep such registration statement effective
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities until the earlier of (A) such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition set forth in such registration statement and (B)
if a Form S-3 registration, the expiration of the applicable period specified in
Section 2.7(a) and, if not a Form S-3 registration,





23

--------------------------------------------------------------------------------

 



the applicable period specified in Section 2.1(e)(iii);  provided, that any such
required period shall be extended for such number of days (x) during any period
from and including the date any written notice contemplated by paragraph (f)
below is given by the Company until the date on which the Company delivers to
the Selling Holders the supplement or amendment contemplated by paragraph (f)
below or written notice that the use of the prospectus may be resumed, as the
case may be, and (y) during which the offering of Registrable Securities
pursuant to such registration statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court; provided,  further, that the Company shall have no obligation
to a Selling Holder participating on a “piggyback” basis pursuant to Section
2.1(a) or Section 2.2 in a registration statement that has become effective to
keep such registration statement effective for a period beyond 180 days from the
effective date of such registration statement.  The Company shall respond, as
promptly as reasonably practicable, to any comments received from the SEC and
request acceleration of effectiveness, as promptly as reasonably practicable,
after it learns that the SEC will not review the registration statement or after
it has satisfied comments received from the SEC.  With respect to each Free
Writing Prospectus or other materials to be included in the Disclosure Package,
ensure that no Registrable Securities be sold “by means of” (as defined in Rule
159A(b) under the Securities Act) such Free Writing Prospectus or other
materials without the prior written consent of the Selling Holders of the
Registrable Securities covered by such registration statement, which Free
Writing Prospectuses or other materials shall be subject to the review of
counsel to such Selling Holders, and make all required filings of all Free
Writing Prospectuses with the SEC;

(c)       Copies.  Furnish to the Selling Holders and to any underwriter of such
Registrable Securities such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus, summary
prospectus and Free Writing Prospectus), in conformity with the requirements of
the Securities Act, such documents incorporated by reference in such
registration statement or prospectus, and such other documents, as such Selling
Holders or such underwriter may reasonably request, and upon request a copy of
any and all transmittal letters or other correspondence to or received from, the
SEC or any other Governmental Authority or self-regulatory body or other body
having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering;

(d)       Blue Sky.  Register and qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by the Selling Holders and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such Selling Holders to consummate the disposition in such jurisdictions
of the Registrable Securities owned by such Selling Holder; provided, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

(e)       Delivery of Certain Documents.  (i) Furnish to each Selling Holder and
to any underwriter of such Registrable Securities an opinion of counsel for the
Company (which opinion (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, or, in the case of a
non-underwritten offering, to the Selling Holders) addressed to each Selling
Holder and any underwriter of such Registrable Securities and dated





24

--------------------------------------------------------------------------------

 



the date of the closing under the underwriting agreement (if any) (or if such
offering is not underwritten, dated the effective date of the applicable
registration statement) covering the matters customarily covered in opinions
requested in sales of securities or underwritten offerings, (ii) furnish to each
Selling Holder and any underwriter of such Registrable Securities a “cold
comfort” and “bring-down” letter addressed to each Selling Holder and any
underwriter of such Registrable Securities and signed by the independent public
accountants who have audited the financial statements of the Company included in
such registration statement, in each such case covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein) as are customarily covered in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as any Selling Holder may reasonably request and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements and (iii) cause such authorized officers of the Company to
execute customary certificates as may be requested by any Selling Holder or any
underwriter of such Registrable Securities;

(f)        Notification of Certain Events; Corrections.  Promptly notify the
Selling Holders and any underwriter of such Registrable Securities in writing
(i) of the occurrence of any event as a result of which the registration
statement or the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) of any request by the SEC or any other regulatory body or other
body having jurisdiction for any amendment of or supplement to any registration
statement or other document relating to such offering, and (iii) if for any
other reason it shall be necessary to amend or supplement such registration
statement or prospectus in order to comply with the Securities Act and, in any
such case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such registration statement or
prospectus which will correct such statement or omission or effect such
compliance;

(g)       Notice of Effectiveness.  Notify the Selling Holders and the lead
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as promptly as reasonably practicable after notice thereof is received
by the Company (i) when the applicable registration statement or any amendment
thereto has been filed or becomes effective and when the applicable prospectus
or any amendment or supplement thereto has been filed, (ii) of any comments by
the SEC, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or any order preventing or
suspending the use of any preliminary or final prospectus or the initiation or
threat of any proceedings for such purposes and (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for offering or sale in any jurisdiction or the
initiation or threat of any proceeding for such purpose;

(h)       Stop Orders.  Use its reasonable best efforts to prevent the entry of,
and use its reasonable best efforts to obtain as promptly as reasonably
practicable the withdrawal of, any stop order with respect to the applicable
registration statement or other order suspending the use of any preliminary or
final prospectus;





25

--------------------------------------------------------------------------------

 



(i)        Plan of Distribution.  Promptly incorporate in a prospectus
supplement or post-effective amendment to the applicable registration statement
such information as any Selling Holder requests (subject to the agreement of the
lead underwriter or underwriters, if any) be included therein relating to the
plan of distribution with respect to such Registrable Securities; and make all
required filings of such prospectus supplement or post-effective amendment as
promptly as reasonably practicable after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(j)        Other Filings.  Use its reasonable best efforts to cause the
Registrable Securities covered by the applicable registration statement to be
registered with or approved by such other Governmental Authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;

(k)       FINRA Compliance.  Cooperate with each Selling Holder and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;

(l)        Listing.  Use its reasonable best efforts to cause all such
Registrable Securities registered pursuant to such registration to be listed and
remain on each securities exchange and automated interdealer quotation system on
which identical securities issued by the Company are then listed;

(m)      Transfer Agent; Registrar; CUSIP Number.  Provide a transfer agent and
registrar for all Registrable Securities registered pursuant to such
registration and a CUSIP number for all such Registrable Securities, in each
case not later than the effective date of the applicable registration statement;

(n)       Compliance; Earnings Statement.  Otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the SEC, and make
available to each Selling Holder, as soon as reasonably practicable, an earnings
statement covering the period of at least 12 months, but not more than 18
months, beginning with the first month after the effective date of the
applicable registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

(o)       Road Shows.  To the extent reasonably requested by the lead or
managing underwriters in connection with an underwritten offering pursuant to
Section 2.1 or a Form S-3 underwritten offering pursuant to Section 2.3 and
Section 2.4(b), send appropriate officers of the Company to attend any “road
shows” scheduled in connection with any such underwritten offering, with all out
of pocket costs and expenses incurred by the Company or such officers in
connection with such attendance to be paid by the Company;

(p)       Certificates.  Unless the relevant securities are issued in book-entry
form, furnish for delivery in connection with the closing of any offering of
Registrable Securities pursuant to a registration effected pursuant to this
Article II unlegended certificates representing ownership of the Registrable
Securities being sold in such denominations as shall be requested by any Selling
Holder or the underwriters of such Registrable Securities (it being understood
that





26

--------------------------------------------------------------------------------

 



the Selling Holders shall use reasonable best efforts to arrange for delivery to
the Depository Trust Company); and

(q)       Reasonable Best Efforts. Use reasonable best efforts to take all other
steps necessary to effect the registration and offering of the Registrable
Securities contemplated hereby.

2.8      Underwriting; Due Diligence.  

(a)       If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration requested under this Article
II, the Company shall enter into an underwriting agreement with such
underwriters for such offering, which agreement will contain such
representations and warranties by the Company and such other terms and
provisions as are customarily contained in underwriting agreements generally
with respect to secondary distributions to the extent relevant, including
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 2.9, and agreements as to the provision of
opinions of counsel and accountants’ letters to the effect and to the extent
provided in Section 2.7(e).  The Selling Holders on whose behalf the Registrable
Securities are to be distributed by such underwriters shall be parties to any
such underwriting agreement, and the representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
underwriters, shall also be made to and for the benefit of such Selling Holders
and the conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such Selling Holders to the extent applicable.  Subject to the following
sentence, such underwriting agreement shall also contain such representations
and warranties by such Selling Holders and such other terms and provisions as
are customarily contained in underwriting agreements with respect to secondary
distributions, when relevant.  No Selling Holder shall be required in any such
underwriting agreement or related documents to make any representations or
warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements regarding such Selling
Holder’s title to Registrable Securities and any written information provided by
the Selling Holder to the Company expressly for inclusion in the related
registration statement, and the liability of any Selling Holder under the
underwriting agreement shall be several and not joint and in no event shall the
liability of any Selling Holder under the underwriting agreement be greater in
amount than the dollar amount of the proceeds received by such Selling Holder
under the sale of the Registrable Securities pursuant to such underwriting
agreement (net of underwriting discounts and commissions).

(b)       In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this Article II, the Company shall make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by each Selling
Holder, by any lead underwriter or underwriters participating in any disposition
to be effected pursuant to such registration statement, and by any attorney,
accountant or other agent retained by any Selling Holder or any lead
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and use its reasonable best efforts to
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified the Company’s financial statements to make
themselves reasonably available to discuss the business of the





27

--------------------------------------------------------------------------------

 



Company and to supply all information reasonably requested by any such Selling
Holders, lead underwriters, attorneys, accountants or agents in connection with
such registration statement as shall be necessary to enable them to exercise
their due diligence responsibility (subject to entry by each party referred to
in this clause (b) into customary confidentiality agreements in a form
reasonably acceptable to the Company).

(c)       In the case of an underwritten offering requested by the Registration
Parties pursuant to Section 2.1 or Section 2.3 or an Underwritten Shelf
Take-Down pursuant to Section 2.4, the price, underwriting discount and other
financial terms for the Registrable Securities of the related underwriting
agreement shall be determined by the Registration Party exercising its Demand or
requesting such Underwritten Shelf Take-Down.  In the case of any underwritten
offering of securities by the Company pursuant to Section 2.2, such price,
discount and other terms shall be determined by the Company, subject to the
right of Selling Holders to withdraw their Registrable Securities from the
registration pursuant to Section 2.6(a).

(d)       Subject to Section 2.8(a), no Person may participate in an
underwritten offering (including an Underwritten Shelf Take-Down) unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to approve such
arrangements and (ii) completes and executes all customary questionnaires,
powers of attorney, custody agreements, indemnities, underwriting agreement and
other documents reasonably required under the terms of such underwriting
arrangements.

2.9       Indemnification and Contribution.  

(a)       Indemnification by the Company.  In the case of each offering of
Registrable Securities made pursuant to this Article II, the Company agrees to
indemnify and hold harmless, to the extent permitted by Applicable Law, each
Selling Holder, each underwriter of Registrable Securities so offered and each
Person, if any, who controls or is alleged to control (within the meaning set
forth in the Securities Act) any of the foregoing Persons, the Affiliates of
each of the foregoing (other than the Company and its controlled Affiliates),
and the officers, directors, partners, members, employees and agents of each of
the foregoing, against any and all losses, liabilities, costs (including
reasonable attorney’s fees and disbursements), claims and damages, joint or
several, to which they or any of them may become subject, under the Securities
Act or otherwise, including any amount paid in settlement of any litigation
commenced or threatened, insofar as such losses, liabilities, costs, claims and
damages (or actions or proceedings in respect thereof, whether or not such
indemnified Person is a party thereto) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement (or in any preliminary, final or summary prospectus
included therein) or in the Disclosure Package, or in any offering memorandum or
other offering document relating to the offering and sale of such Registrable
Securities, or any amendment thereof or supplement thereto, or in any document
incorporated by reference therein, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus or preliminary prospectus, in
light of the circumstances under which they were made) not misleading; provided,
 however, that the Company shall not be liable to any Person in any such case to
the extent that any such loss, liability, cost, claim or damage arises out of or
relates to any untrue statement, or any omission, if such statement or omission
shall have been made in reliance upon and in conformity





28

--------------------------------------------------------------------------------

 



with information relating to such Person (which information shall be limited to
the name of such Person, the address of such Person, the number of shares of
Common Stock held by such Person, the number of shares of Common Stock being
offered by such Person in the offering and the nature of the beneficial
ownership of the Common Stock owned by such Person) furnished in writing to the
Company by or on behalf of such Person expressly for inclusion in the
registration statement (or in any preliminary, final or summary prospectus
included therein), offering memorandum or other offering document, or any
amendment thereof or supplement thereto.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of any
such Person and shall survive the transfer of such securities.

(b)       Indemnification by Selling Holders.  In the case of each offering made
pursuant to this Agreement, each Selling Holder, by exercising its registration
and/or piggyback rights under this Agreement, agrees, severally and not jointly,
to indemnify and hold harmless, to the extent permitted by Applicable Law, the
Company, each other Selling Holder and each Person, if any, who controls or is
alleged to control (within the meaning set forth in the Securities Act) any of
the foregoing, any Affiliate of any of the foregoing, and the officers,
directors, partners, members, employees and agents of each of the foregoing,
against any and all losses, liabilities, costs (including reasonable attorney’s
fees and disbursements), claims and damages to which they or any of them may
become subject, under the Securities Act or otherwise, including any amount paid
in settlement of any litigation commenced or threatened, insofar as such losses,
liabilities, costs, claims and damages (or actions or proceedings in respect
thereof, whether or not such indemnified Person is a party thereto) arise out of
or are based upon any untrue statement made by such Selling Holder of a material
fact contained in the registration statement (or in any preliminary, final or
summary prospectus included therein) or in the Disclosure Package relating to
the offering and sale of such Registrable Securities prepared by the Company or
at its direction, or any amendment thereof or supplement thereto, or any
omission by such Selling Holder of a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading, but in each case only to the extent that such untrue
statement of a material fact occurs in reliance upon and in conformity with, or
such material fact is omitted from, information relating to such Selling Holder
(which information shall be limited to the name of such Selling Holder, the
address of such Selling Holder, the number of shares of Common Stock held by
such Selling Holder, the number of shares of Common Stock being offered by such
Selling Holder in the offering and the nature of the beneficial ownership of the
Common Stock owned by such Person) furnished in writing to the Company by or on
behalf of such Selling Holder expressly for inclusion in such registration
statement (or in any preliminary, final or summary prospectus included therein)
or Disclosure Package, or any amendment thereof or supplement thereto.

(c)       Indemnification Procedures.  Each Party entitled to indemnification
under this Section 2.9 shall give notice to the Party required to provide
indemnification, as promptly as reasonably practicable, after such indemnified
Party has actual knowledge that a claim is to be made against the indemnified
Party as to which indemnity may be sought, and shall permit the indemnifying
Party to assume the defense of such claim or litigation resulting therefrom and
any related settlement and settlement negotiations, subject to the limitations
on settlement set forth below; provided, that counsel for the indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the indemnified Party (whose





29

--------------------------------------------------------------------------------

 



approval shall not unreasonably be withheld, conditioned or delayed), and the
indemnified Party may participate in such defense at such Party’s expense; and
provided,  further, that the failure of any indemnified Party to give notice as
provided in this Agreement shall not relieve the indemnifying Party of its
obligations under this Section 2.9, except to the extent the indemnifying Party
is actually prejudiced by such failure to give notice.  Notwithstanding the
foregoing, an indemnified Party shall have the right to retain separate counsel,
with the reasonable fees and expenses of such counsel being paid by the
indemnifying Party, if representation of such indemnified Party by the counsel
retained by the indemnifying Party would be inappropriate due to actual or
potential differing interests between such indemnified Party and any other party
represented by such counsel or if the indemnifying Party has failed to assume
the defense of such action.  No indemnified Party shall enter into any
settlement of any litigation commenced or threatened with respect to which
indemnification is or may be sought without the prior written consent of the
indemnifying Party (such consent not to be unreasonably withheld, conditioned or
delayed).  No indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified Party of a release, reasonably satisfactory to the indemnified
Party, from all liability in respect to such claim or litigation.  Each
indemnified Party shall furnish such information regarding itself or the claim
in question as an indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

(d)       Contribution.  If the indemnification provided for in this Section 2.9
shall for any reason be unavailable (other than in accordance with its terms) to
an indemnified Party in respect of any loss, liability, cost, claim or damage
referred to therein, then each indemnifying Party shall, in lieu of indemnifying
such indemnified Party, contribute to the amount paid or payable by such
indemnified Party as a result of such loss, liability, cost, claim or damage in
such proportion as shall be appropriate to reflect the relative fault of the
indemnifying Party on the one hand and the indemnified Party on the other with
respect to the statements or omissions which resulted in such loss, liability,
cost, claim or damage as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to whether
the untrue statement of a material fact or omission to state a material fact
relates to information supplied by the indemnifying Party on the one hand or the
indemnified Party on the other, the intent of the Parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by an indemnified Party as a
result of the loss, cost, claim, damage or liability, or action in respect
thereof, referred to above in this paragraph (d) shall be deemed to include, for
purposes of this paragraph (d), any legal or other expenses reasonably incurred
by such indemnified Party in connection with investigating or defending any such
action or claim.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Notwithstanding anything in this Section 2.9(d) to the
contrary, no indemnifying Party (other than the Company) shall be required
pursuant to this Section 2.9(d) to contribute any amount in excess of the amount
by which the net proceeds received by such indemnifying Party from the sale of
Registrable Securities in the offering to which the losses of the indemnified
Parties relate exceeds the amount of any damages which such indemnifying Party
has otherwise been required to pay by reason of such untrue statement or
omission.  The Parties agree that it would not be just





30

--------------------------------------------------------------------------------

 



and equitable if contribution pursuant to this Section 2.9(d) were determined by
pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to in this Section 2.9(d).

(e)       Indemnification/Contribution under State Law.  Indemnification and
contribution similar to that specified in the preceding paragraphs of this
Section 2.9 (with appropriate modifications) shall be given by the Company and
the Selling Holders with respect to any required registration or other
qualification of securities under any state Applicable Law or with any
Governmental Authority.

(f)       Obligations Not Exclusive.  The obligations of the Parties under this
Section 2.9 shall be in addition to any liability which any Party may otherwise
have to any other Person.    

(g)       Survival.  For the avoidance of doubt, the provisions of this Section
2.9 shall survive any termination of this Agreement.

(h)       Limitation of Selling Holder Liability.  The liability of any Selling
Holder under this Section 2.9 shall be several and not joint and in no event
shall the liability of any Selling Holder under this Section 2.9 be greater in
amount than the dollar amount of the proceeds, net of underwriting discounts and
commissions, received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification/contribution obligation.

(i)       Third Party Beneficiary.  Each of the indemnified Persons referred to
in this Section 2.9 shall be a third party beneficiary of the rights conferred
to such Person in this Section.

2.10    Cooperation; Information by Selling Holder.  

(a)       It shall be a condition of each Selling Holder’s rights under this
Article II that such Selling Holder cooperate with the Company by entering into
any undertakings and taking such other action relating to the conduct of the
proposed offering which the Company or the underwriters may reasonably request
as being necessary to insure compliance with federal and state securities laws
and the rules or other requirements of FINRA or which are otherwise customary
and which the Company or the underwriters may reasonably request to effectuate
the offering.

(b)       Each Selling Holder shall furnish to the Company such information
regarding such Selling Holder and the distribution proposed by such Selling
Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Article II.  The Company shall have the right to
exclude from the registration any Selling Holder that does not comply with this
Section 2.10.  

(c)       At such time as an underwriting agreement with respect to a particular
underwriting is entered into, the terms of any such underwriting agreement shall
govern with respect to the matters set forth therein to the extent inconsistent
with this Article II; provided, that the indemnification provisions of such
underwriting agreement as they relate to the Selling





31

--------------------------------------------------------------------------------

 



Holders are customary for registrations of the type then proposed and provide
for indemnification by such Selling Holders only with respect to information
relating to such Selling Holder (which information shall be limited to the name
of such Selling Holder, the address of such Selling Holder, the number of shares
of Common Stock held by such Selling Holder, the number of shares of Common
Stock being offered by such Selling Holder in the offering and the nature of the
beneficial ownership of the Common Stock owned by such Person) furnished in
writing to the Company by or on behalf of such Selling Holder expressly for
inclusion in such registration statement (or in any preliminary, final or
summary prospectus included therein) or Disclosure Package, or any amendment
thereof or supplement thereto.

2.11    Rule 144.  The Company shall use its reasonable best efforts to ensure
that the conditions to the availability of Rule 144 under the Securities Act set
forth in paragraph (c) of Rule 144 shall be satisfied.  The Company agrees to
use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act, at any time after it has become subject to such reporting
requirements.  Upon the request of any Holder for so long as such information is
a necessary element of such Person’s ability to avail itself of Rule 144, the
Company shall deliver to such Person (i) a written statement as to whether it
has complied with such requirements and (ii) a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
as such Person may reasonably request in availing itself of any rule or
regulation of the SEC allowing such Person to sell any such securities without
registration.

2.12    Holdback Agreement.  Each of the Company and each Holder (other than a
Holder that (1) is not an employee of the Company or any of its Subsidiaries and
(2)  beneficially owns less than 10% of the Common Stock that is outstanding
immediately prior to the offering (calculated on a fully-diluted and
fully-Exchanged basis) of Registrable Securities (whether or not such
Registrable Securities are covered by a registration statement filed pursuant to
Section 2.1, Section 2.2 or Section 2.3)) agrees that during (i) with respect to
underwritten offerings (other than Non-Marketed Underwritten Shelf Take-Downs)
only, such period (which period shall in no event exceed 90 days) following the
effective date of a registration statement of the Company filed under the
Securities Act (or, if later in the case of a Marketed Underwritten Shelf
Take-Down, the date the underwriting agreement for such Marketed Underwritten
Shelf Take-Down is entered into) as may be requested by the underwriter or
underwriters of such underwritten offering, and (ii) with respect to
Non-Marketed Underwritten Shelf Take-Downs for which an affirmative Non-Marketed
Underwritten Shelf Take-Down Piggyback Election is made only, such period (which
period shall in no event exceed 45 days) following the date the underwriting
agreement for such Non-Marketed Underwritten Shelf Take-Down is entered into as
may be requested by the underwriter or underwriters of such underwritten
offering, each of the Company, such Holder and its Affiliates shall not, to the
extent requested by the Company and/or any underwriter, offer, sell, contract to
sell, pledge, hypothecate, transfer, make any short sale of, loan, grant any
option or right to purchase of, or otherwise transfer or dispose of (other than
to donees who agree to be similarly bound) any Registrable Securities held by it
at any time during such period (which prohibition precludes such Holder and its
Affiliates from engaging in any hedging transaction with respect to Registrable
Securities), except Registrable Securities included in such registration;
provided, that with respect to restrictions imposed pursuant to clause (ii)
above, in no event shall any Holder be subject to such restrictions for more
than 90 days during any 12-month period.  Each Holder agrees that it shall
deliver to the underwriter or





32

--------------------------------------------------------------------------------

 



underwriters of any offering to which clause (i) or (ii) is applicable a
customary agreement reflecting its agreement set forth in this Section
2.12.  For the avoidance of doubt, no restrictions under this Section 2.12 shall
apply with respect to Non-Marketed Underwritten Shelf Take-Downs for which no
Non-Marketed Underwritten Shelf Take-Down Piggyback Election is made. For the
avoidance of doubt, for the purposes of this Section 2.12, a Management Vehicle
shall be deemed to be an employee of the Company.

2.13    Suspension of Sales.  Each Selling Holder participating in a
registration agrees that, upon receipt of notice from the Company pursuant to
Section 2.7(f), such Selling Holder shall discontinue disposition of its
Registrable Securities pursuant to such registration statement until receipt of
the copies of the supplemented or amended prospectus contemplated by Section
2.7(f), or until advised in writing by the Company that the use of the
prospectus may be resumed, as the case may be, and, if so directed by the
Company, such Selling Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
which are current at the time of the receipt of the notice of the event
described in Section 2.7(f).

2.14    Third Party Registration Rights.  Nothing in this Agreement shall be
deemed to prevent the Company from providing registration rights to any other
Person on such terms as the board of directors of the Company deems desirable in
its sole discretion, so long as (1) such registration rights do not limit the
ability of the Registration Parties to require a Demand Registration, a Marketed
Underwritten Shelf Take-Down or a Non-Marketed Underwritten Shelf Take-Down
under this Agreement and (2) such Person may include Common Stock in a
registration only to the extent that the inclusion of such Common Stock will not
diminish the amount of Registrable Securities that are entitled to be included
in such registration by the Viola Holder, the North Island Holder and the
Temasek Holders.  In furtherance of the foregoing, the Company shall not provide
or grant registration rights to any other Person unless the requirements set
forth in clauses (1) and (2) of the preceding sentence or met.

2.15    Limitation on Registration Rights.  Notwithstanding anything contained
herein but without limiting Section 2.3(b)(ii), the North Island Holder shall
have no rights to cause the registration of its Registrable Securities under
this Agreement until after the first anniversary of the closing of its
acquisition of Registrable Securities pursuant to the North Island Investment
Agreement and during such period the North Island Holder shall be deemed to be
an Excluded Party (unless the Viola Holder exercises its registration rights
under this Article II, in which case the North Island Holder has the right to
exercise its rights under this Article II).

2.16    Mergers.  The Company shall not, directly or indirectly, (x) enter into
any merger, consolidation, recapitalization, combination of shares or other
reorganization in which the Company shall not be the surviving corporation or
(y) Transfer or agree to Transfer all or substantially all the Company’s assets,
unless prior to such merger, consolidation, reorganization or asset Transfer,
the surviving corporation or the transferee, as applicable, shall have agreed in
writing to assume the obligations of the Company under this Agreement, and for
that purpose references hereunder to “Registrable Securities”, shall be deemed
to include the securities which the Holders of Registrable Securities, would be
entitled to receive in exchange for Registrable Securities, pursuant to any such
merger, consolidation, reorganization or asset Transfer.





33

--------------------------------------------------------------------------------

 



ARTICLE III

MISCELLANEOUS

3.1       Notices.  All notices, requests, demands and other communications to
any party hereunder shall be made in writing (including facsimile transmission
and electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail
is requested and received by non-automated response) and shall be given:

(a)       if to the Company, to:

Virtu Financial, Inc.

900 Third Avenue

New York, New York 10022

Attention:  General Counsel
E-mail: legal@virtu.com

 

With copies (which shall not constitute actual or constructive notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:  John C. Kennedy

Jeffrey D. Marell

Facsimile:  (212) 757-3990

E-mail: jkennedy@paulweiss.com

jmarell@paulweiss.com

 

(b)       if to any Viola Holder, to:

TJMT Holdings LLC

c/o Virtu Financial Inc.

900 Third Avenue

New York, New York 10022

Attention: General Counsel
E-mail: legal@virtu.com

 

With copies (which shall not constitute actual or constructive notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:  John C. Kennedy

Jeffrey D. Marell

Facsimile: (212) 757-3990

E-mail: jkennedy@paulweiss.com

jmarell@paulweiss.com

 





34

--------------------------------------------------------------------------------

 



(c)       if to any North Island Holder, to:

North Island Holdings I, LP

c/o North Island Ventures, LLC

9 West 57th Street, 32nd Floor

New York, New York 10019

Attention:  Jeremy Henderson

Facsimile:  (914)  834-2351

E-mail:  jeremy@northisland.net

With copies (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:  David K. Lam

Mark F. Veblen

Facsimile:  (212) 403-2000

E-mail: dklam@wlrk.com

mfveblen@wlrk.com

Coral Blue Investment Pte. Ltd.

280 Park Avenue, 9th Floor

New York, New York 10017

Attention:  Ivan Stoyanov and David Rivera

E-mail:  ivanstoyanov@gic.com.sg

davidrivera@gic.com.sg

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention:  Asi Kirmayer

Facsimile:  (212) 839-5599

E-mail:  akirmayer@sidley.com

Public Sector Pension Investment Board

1250 René-Lévesque Blvd. West

Suite 900

Montreal (Québec) H3B 4W8

Attention: Senior Vice President and Chief Legal Officer

E-mail: LegalNotices@investpsp.ca

 





35

--------------------------------------------------------------------------------

 



Weil, Gotshal & Manges LLP

767 5th Avenue

New York, New York 10153

Facsimile: (212) 310-8007

Attention: Douglas Warner

E-mail:  doug.warner@weil.com

(d)       if to the Temasek Holders, to:

Havelock Fund Investments Pte Ltd

60B Orchard Road #06-18 Tower 2

The Atrium@Orchard

Singapore 238891

Attention:  Pradyumna Agrawal

Facsimile: +65 6821-1173

E-mail:  pradyumna@temasek.com.sg

and

Aranda Investments Pte. Ltd.

60B Orchard Road #06-18 Tower 2

The Atrium@Orchard

Singapore 238891

Attention:  Pradyumna Agrawal

Facsimile: +65 6821-1173

E-mail:  pradyumna@temasek.com.sg

With copies (which shall not constitute actual or constructive notice) to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention: Scott Petepiece

Facsimile: (646) 848-8576

E-mail: SPetepiece@Shearman.com

(e)       if to any Management Vehicle, to:

Virtu Employee Holdco LLC or Virtu Ireland Employee Trust (as applicable)

c/o Virtu Financial Inc.

900 Third Avenue

New York, New York 10022

Attention: General Counsel

E-mail: legal@virtu.com

(f)                    if to any Additional Holder, to the addresses and other
contact information set forth on Annex A to this Agreement (it being understood
that any Holder may, from time to





36

--------------------------------------------------------------------------------

 



time, update any address and/or other contact information for itself on Annex A
by providing written notice of such update to the Company and the other
Holders), or to such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the other parties hereto.  All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. New York
City time on a Business Day in the place of receipt.  Otherwise, any such
notice, request or communication shall be deemed to have been received on the
next succeeding Business Day in the place of receipt.

3.2       Section Headings.  The article and section headings in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.  References in this Agreement to a designated
“Article” or “Section” refer to an Article or Section of this Agreement unless
otherwise specifically indicated.

3.3       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

3.4       Consent to Jurisdiction and Service of Process.  The Parties agree
that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated by this Agreement (whether brought by any Party or any
of its Affiliates or against any Party or any of its Affiliates) shall be
brought in the Delaware Chancery Court or, if such court shall not have
jurisdiction, any federal court located in the State of Delaware or other
Delaware state court, and each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any Party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each Party agrees that service of process on such Party as provided in Section
3.1 shall be deemed effective service of process on such Party.

3.5       WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

3.6       Amendments; Termination.  This Agreement may be amended only by an
instrument in writing executed by the Company, the Viola Holder, the North
Island Holder and the Temasek Holders.  Any such amendment will apply to all
Holders equally, without distinguishing between them.  This Agreement will
terminate as to any Holder when it no longer holds any Registrable
Securities.  This Agreement will no longer be applicable to Registrable
Securities that are registered in a Public Offering on The New York Stock
Exchange, The Nasdaq Stock Market LLC or any successor thereto or any other U.S.
securities exchange on which shares issued by the Company are then so qualified
or listed or are sold pursuant to a brokers’ transaction or a transaction
directly with a market maker, including a sale pursuant to





37

--------------------------------------------------------------------------------

 



Rule 144 of the Securities Act or any similar rule or successor rule promulgated
for similar purposes.

3.7       Specific Enforcement.  The Parties acknowledge that the remedies at
law of the other Parties for a breach or threatened breach of this Agreement
would be inadequate and, in recognition of this fact, any Party to this
Agreement, without posting any bond, and in addition to all other remedies that
may be available, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

3.8       Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the transactions contemplated by
this Agreement.  The registration rights granted under this Agreement supersede
any registration, qualification or similar rights with respect to any
Registrable Securities granted under any other agreement at any time, and any of
such preexisting registration rights are hereby terminated.

3.9       Severability.  The invalidity or unenforceability of any specific
provision of this Agreement shall not invalidate or render unenforceable any of
its other provisions.  Any provision of this Agreement held invalid or
unenforceable shall be deemed reformed, if practicable, to the extent necessary
to render it valid and enforceable and to the extent permitted by law and
consistent with the intent of the parties to this Agreement.

3.10     Counterparts.  This Agreement may be executed in multiple counterparts,
including by means of facsimile or .pdf, each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

3.11     Waiver/Effectiveness of Amendments.

(a)       This Agreement and the amendments contemplated herein shall not take
effect until the closing of the transactions contemplated by the North Island
Investment Agreement and the Temasek Investment Agreement and, pending such
effectiveness, the Existing Registration Rights Agreement, shall remain in full
force and effect.  If the North Island Investment Agreement and the Temasek
Investment Agreement are terminated for any reason, this Agreement shall have no
effect and the Existing Registration Rights Agreement shall continue in full
force and effect.

[Signature Page Follows]

 

 



38

--------------------------------------------------------------------------------

 



 

 

 

So agreed:

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

By:

/s/ Douglas A. Cifu 

 

Name:

Douglas A. Cifu

 

Title:

Chief Executive Officer

 

 

 

VIOLA HOLDER

 

 

 

TJMT HOLDINGS LLC

 

 

 

By:

/s/ Michael Viola

 

Name:

Michael Viola

 

Title:

Authorized Person

 

 

 

 

 

North Island HOLDER

 

 

 

NORTH ISLAND HOLDINGS I, LP

 

 

 

By:

North Island Holdings I GP, LP, its general partner

 

 

 

 

By:

North Island Ventures, LLC, its general partner

 

 

 

/s/ Glenn Hutchins

 

By:

Glenn Hutchins

 

Title:

Chief Executive Officer

 

 

 

 

 

Temasek HOLDER

 

 

 

Havelock Fund Investments Pte Ltd.

 

 

 

By:

/s/ Png Chin Yee

 

Name:

Png Chin Yee

 

Title:

Authorized Signatory

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

Temasek HOLDER

 

 

 

ARANDA Investments Pte. Ltd.

 

 

 

By:

/s/ Png Chin Yee

 

Name:

Png Chin Yee

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------